Citation Nr: 1521643	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-31 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC



THE ISSUE

Whether the Veteran is eligible to receive VA home loan benefits.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from December 1986 to June 1988.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from an August 2013 Administrative Decision by the Atlanta Regional Loan Center that denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  The Veteran served on active duty from December 1986 to June 1988, which is less than 24 continuous months.  

2.  There is no indication the Veteran was released from active duty prior to completing 24 months of continuous service owing to a recognizable exception to this 24-month minimum requirement for entitlement to loan guaranty eligibility.  


CONCLUSION OF LAW

The criteria for basic eligibility for VA home loan benefits are not met.  38 U.S.C.A. §§ 3701, 3702, 5303A; 38 C.F.R. § 3.12a (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a), provides, among other things, for notice and assistance to claimants under certain circumstances.  However, the VCAA is inapplicable here since further assistance would not help the Veteran in substantiating this claim.  Wensch v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

Moreover, Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  See Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  

In this case there is no dispute as to the pertinent facts, and the law is dispositive of the claim.  Hence, the duty to notify and assist imposed by the VCAA have no application.  Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

Eligibility for VA Home Loan

Entitlement to a Certificate of Eligibility (COE) for loan guaranty benefits is dependent upon length of service.  A veteran who initially enters service after September 7, 1980, must complete either 24 months of continuous active duty or the full period for which the veteran was called or ordered to active duty, whichever period was shorter.  38 U.S.C.A. § 5303A(b)(1).  In this case, the Veteran served on active duty from December 1986 to June 1988, which he readily concedes is less than 24 continuous months.  Therefore, he does not meet the basic eligibility requirements of 38 U.S.C.A. § 5303A(b)(1).  

Certain exceptions to the 24-month rule are discussed in 38 U.S.C.A. § 5303A(b), including instances in which a veteran was released from active duty prior to completion of the requisite time period under 10 U.S.C.A. § 1171 or 10 U.S.C.A. § 1173 (pertaining to hardship discharge of enlisted service members); to a person who is discharged or released from active duty for a disability incurred or aggravated in line of duty; to a person who has a disability that the Secretary has determined to be compensable under Chapter 11 of 38 U.S.C.A. (pertaining to compensation for service-connected disability); to the provision of a benefit for or in connection with a service-connected disability, condition, or death; or to benefits under Chapter 19 of 38 U.S.C.A. (pertaining to insurance).  

Also under section 38 U.S.C.A. § 5303A(b)(3), it is noted that 38 U.S.C.A. § 5303A(b)(1) does not apply to benefits under Chapter 30 or Chapter 37 of 38 U.S.C.A. (pertaining to education benefits and loan guaranty benefits, respectively) if it is shown a discharge or release from active duty was for the convenience of the Government; a discharge or release from active duty was for a medical condition which preexisted service on active duty and which the Secretary determines is not service connected; if there was an involuntary discharge or release from active duty for the convenience of the Government as a result of a reduction in force; or if there was a discharge or release from active duty for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty.  

In this case, the Veteran's DD Form 214 indicates he received a discharge under honorable conditions (General).  The authority and reason for discharge was under the provisions of Marine Corps Separation Manual (MARCORSEPMAN) 6209, which is involuntary separation.  The Narrative Reason for Separation was listed as Alcohol Abuse Rehabilitation failure.  This reason does not fall under one of the enumerated exceptions mentioned above.  

The Veteran contends that he was involuntarily separated from service because he failed an alcohol rehab program that he had been placed on in service.  The Veteran asserted that he was not given a chance to go before a discharge board and believes that if he had been given the opportunity, he would have been allowed to complete his service obligation and would have met the required 24 months of service for purposes of VA benefits eligibility.  The Veteran also argued that he was given a Certificate of Eligibility for home loan by VA in June 1991 and again after he applied in July 2013, and doesn't understand why he was subsequently told that he did not meet the basic eligibility requirements.  

While the Board is mindful of his contentions and sympathizes with his situation, the fact of the matter is that even he does not dispute the fact that he had less than the required 24-months of continuous service.  Instead, the Veteran is disputing the reasons for his discharge.  However, VA does not have the authority to change the circumstances of his discharge or award a benefit for which he is ineligible.  The Board is bound by the service department's determination for the reason of a veteran's separation from military service and is not at liberty to change such determination.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  With respect to the classification of the reason for separation, a veteran's recourse in such a situation is with the service department, not with VA.  

As to why the Veteran was previously given a Certificate of Eligibility by the RO, the Board is unable to provide a rational explanation other than the RO did not have a complete copy of his DD 214, when it issued the Certificates.  In this regard, the record showed that the Veteran initially provided a copy of his DD 214 in July 2013 that did not include any information concerning the character of his service and reason for his discharge.  In July 2013, the RO notified the Veteran that a Certificate could not be issued until he provided a Member Copy - 4 of his DD 214, which included pertinent information concerning the character of his service.  For reasons that are not readily apparent, the Veteran was issued a Certificate of Eligibility in August 2013, prior to receiving the Member Copy of his DD 214 from the Veteran.  In any event, the Veteran was notified later in August 2013, that he was not eligible for the VA home loan benefit based on the fact that he did not serve the required minimum 24 months of active service.  

In this case, the Board simply does not have authority to grant the Veteran's claim on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  Payments from the Federal Treasury (or here, specifically, a home loan) must be authorized by statute, so government employees may not make obligations that are beyond the scope authorized by statute.  Zimick v. West, 11 Vet. App. 45, 50 (1998) (citing Malone v. Gober, 10 Vet. App. 539, 543 (1997)) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424, 110 S. Ct. 2465, 2471, 110 L. Ed. 2d 387 (1990); 31 U.S.C. 1341(a)).  

As such, the law, not the evidence, is dispositive of the outcome of this appeal, so it must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The claim of entitlement to basic eligibility for VA home-loan benefits is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


